UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04413 Exact name of registrant as specified in charter: Delaware Group® Equity Funds IV Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Smid Cap Growth Fund June 30, 2011 Number of Shares Value Common Stock – 94.47% Consumer Discretionary – 23.01% †DineEquity $ *Fastenal *Gentex †*Interval Leisure Group †*ITT Educational Services *Ritchie Bros. Auctioneers *Strayer Education *Weight Watchers International Consumer Staples – 6.40% †*Peet's Coffee & Tea Whole Foods Market Energy – 4.50% *Core Laboratories Financial Services – 12.41% †Affiliated Managers Group *Heartland Payment Systems †IntercontinentalExchange †optionsXpress Holdings Healthcare – 12.17% †ABIOMED †*athenahealth *Perrigo *Techne Producer Durables – 7.25% Expeditors International of Washington *Graco Technology – 24.76% *Blackbaud †*MSCI Class A †*Polycom †*SBA Communications Class A †*Teradata †*VeriFone Systems *VeriSign Utilities – 3.97% †*j2 Global Communications Total Common Stock (cost $724,839,571) Principal Amount ≠Short-Term Investments – 5.43% (U.S. $) Discount Notes – 4.09% Fannie Mae 0.002% 7/25/11 $ Federal Farm Credit Bank 0.001% 7/25/11 Federal Home Loan Bank 0.001% 7/1/11 0.001% 7/1/11 0.001% 7/11/11 0.001% 7/13/11 0.001% 7/22/11 0.005% 7/5/11 0.006% 8/3/11 U.S. Treasury Obligations – 1.34% U.S. Treasury Bill 0.00% 7/14/11 0.00% 7/21/11 1.00% 7/31/11 Total Short-Term Investments (cost $58,020,669) Total Value of Securities Before Securities Lending Collateral – 99.90% (cost $782,860,240) Number of Shares Securities Lending Collateral** – 17.48% Investment Companies BNY Mellon SL DBT II Liquidating Fund Delaware Investments Collateral Fund No.1 @†Mellon GSL Reinvestment Trust II 0 Total Securities Lending Collateral (cost $188,319,454) Total Value of Securities – 117.38% (cost $971,179,694) © Obligation to Return Securities Lending Collateral** – (17.62%) ) Receivables and Other Assets Net of Other Liabilities – 0.24% Net Assets Applicable to 42,562,610 Shares Outstanding – 100.00% $ *Fully or partially on loan. †Non income producing security. **See Note 3 in “Notes.” ©Includes $185,638,356 of securities loaned. @Illiquid security. At June 30, 2011, the aggregate amount of illiquid securities was $0, which represented 0.00% of the Fund's net assets. See Note 4 in "Notes." ≠The rate shown is the effective yield at the time of purchase. Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Group® Equity Funds IV – Delaware Smid Cap Growth Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Equity securities, except those traded on the Nasdaq Stock Market, Inc. (Nasdaq), are valued at the last quoted sales price as of the time of the regular close of the New York Stock Exchange (NYSE) on the valuation date. Securities traded on the Nasdaq are valued in accordance with the Nasdaq Official Closing Price, which may not be the last sales price. If on a particular day an equity security does not trade, then the mean between the bid and ask prices will be used. Short-term debt securities are valued at market value. U.S. government and agency securities are valued at the mean between the bid and ask prices. Investment company securities are valued at net asset value per share. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. The Fund may use fair value pricing more frequently for securities traded primarily in non-U.S. markets because, among other things, most foreign markets close well before the Fund values its securities generally as of 4:00 p.m. Eastern time. The earlier close of these foreign markets gives rise to the possibility that significant events, including broad market moves, government actions or pronouncements, aftermarket trading, or news events may have occurred in the interim. To account for this, the Fund may frequently value foreign securities using fair value prices based on third-party vendor modeling tools (international fair value pricing). Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are "more-likely-than-not" of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (September 30, 2007 – September 30, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income, common expenses and realized and unrealized gain (loss) on investments are allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Repurchase Agreements — The Fund may invest in a pooled cash account along with other members of the Delaware Investments® Family of Funds pursuant to an exemptive order issued by the Securities and Exchange Commission. The aggregate daily balance of the pooled cash account is invested in repurchase agreements secured by obligations of the U.S. government. The respective collateral is held by the Fund’s custodian bank until the maturity of the respective repurchase agreements. Each repurchase agreement is at least 102% collateralized. However, in the event of default or bankruptcy by the counterparty to the agreement, realization of the collateral may be subject to legal proceedings. At June 30, 2011, the Fund held no investments in repurchase agreements. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. The Fund declares and pays dividends from net investment income and distributions from net realized gain on investments, if any, annually. The Fund may distribute income dividends and capital gains more frequently, if necessary for tax purposes. Dividends and distributions, if any, are recorded on the ex- dividend date. 2. Investments
